Citation Nr: 0029250	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-00 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and N. W.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
the cause of the veteran's death.  

The appellant, the veteran's spouse, and N. W., his daughter, 
testified before the undersigned Board member at a hearing at 
the RO in July 2000.  A transcript of that hearing is of 
record.  This matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran served in Vietnam between January 9, 1962, 
and May 7, 1975.  

2.  The veteran's death certificate indicates that he died at 
a private hospital in October 1997 of hypotension due to 
sepsis as a result of pancreatic cancer and that there were 
no other significant conditions contributing to death.  The 
death certificate was signed by the veteran's attending 
physician.  

3.  A private autopsy performed four days following the 
veteran's death concluded that he died as a result of 
diabetes mellitus complicated by severe atherosclerotic 
cardiovascular disease and severe fulminant peritonitis.  
Clinically, the veteran had septicemia.  

4.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. §§ 1110, 1310, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  However, the 
threshold question that must be addressed in this case is 
whether the appellant has submitted evidence of a well-
grounded claim under 38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The veteran did not establish service connection for any 
disability during his life.  

The service medical records are completely negative for 
complaints or findings referable to any of the disease 
processes involved in the veteran's demise, and the appellant 
does not contend otherwise.  Rather, she maintains that the 
underlying cause of his death, whether pancreatic cancer or 
diabetes mellitus, is directly attributable to his exposure 
to Agent Orange in service.  

The veteran's death certificate states that the veteran died 
at a private hospital in October 1997 of hypotension due to 
sepsis as a result of pancreatic cancer of months' duration 
and that there were no other significant conditions 
contributing to death.  The death certificate was signed by 
the physician who had attended him since January 1994.  The 
terminal hospital report indicates that death was probably 
secondary to hypotension and bradycardia.  Other final 
diagnoses were probable pancreatic cancer, sepsis, end-stage 
renal disease requiring hemodialysis, diabetes, and 
hypertension.  However, a private autopsy performed four days 
following death concluded that the veteran died as a result 
of diabetes mellitus complicated by severe atherosclerotic 
cardiovascular disease and severe fulminant peritonitis.  It 
was also reported that, clinically, he had septicemia.  

The evidence of record shows that the veteran had a history 
of insulin-dependent diabetes mellitus and end-stage renal 
disease and indicates that these disorders preceded the 
clinical onset of his pancreatic cancer.  The record shows, 
for example, that the veteran underwent eye surgery in 
January 1993 for proliferative diabetic retinopathy.  When 
admitted to Kaiser Permanente Hospital in January 1997 for 
complaints of upper abdominal pain, it was reported that this 
was the fourth admission since the previous November for this 
veteran with end-stage renal disease, diabetes and 
hypertension.  It was further reported that when he was 
initially admitted in November 1996 with abdominal pain, it 
was felt to be secondary to pancreatitis.  A diagnosis of 
pancreatic cancer does not seem to have been entertained 
until a CT scan in July 1997 showed a mass at the head of the 
pancreas.  A CT scan the previous April had not shown a mass 
at the head of the pancreas, and an ERCP (endoscopic 
retrograde cholangiopancreatography) at that time did not 
demonstrate the presence of cancer.  Thus, the medical 
evidence of record is in conflict over, and does not clearly 
establish the underlying cause of death.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) 
(1999) establish a presumption of service connection for 
certain listed diseases that become manifest to a compensable 
degree during a claimant's lifetime or within the time limits 
established in law for specific diseases.  However, 
pancreatic cancer, diabetes mellitus, cardiovascular disease, 
and the other disease processes associated with the veteran's 
demise are not among the listed diseases for which service 
connection on a presumptive Agent Orange basis is available.  
See 38 C.F.R. § 3.309(e).  

Because the veteran did not have a listed disease, his 
exposure to Agent Orange in Vietnam is not presumed.  See 
McCartt v. West, 12 Vet. App. 164, 168-69 (1999).  However, 
the appellant may still establish entitlement to service 
connection for cause of death due to the veteran's exposure 
to Agent Orange on a direct incurrence basis under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The record demonstrates that the veteran served in Vietnam 
during the Vietnam era.  His decorations included the Vietnam 
Service Medal and the Combat Infantryman Badge.  His DD Form 
214 shows that his military occupational specialty (MOS) was 
infantry indirect fire crewman (11C40) and that he served in 
the United States Army Pacific for a period of nearly 18 
months.  In an Exposure Information Form that the veteran 
filed with the United States District Court for the Eastern 
District of New York pursuant to the Agent Orange Veteran 
Payment Program, he indicated that he served as a member of a 
Long-Range Reconnaissance Patrol (LRRP) unit in Vietnam.  He 
reported that he served with the 16th Rangers of the 1st 
Infantry Division from January 1965 to August 1966.  He 
claimed that he was exposed to Agent Orange in the DMZ.  He 
asserted that he walked through Agent Orange on the 
battlefield and walked through it two or three weeks at a 
time.  He said that Agent Orange was sprayed in the area in 
which he served.  He said that he served along the Vietnam-
Cambodian border.  He reported that he was stationed at Chu 
Lai in I Corps; An Khe, Ban Me Thuot, and Pleiku in II Corps; 
and Bien Hoa, Lai Khe, Quan Loi, Song Be, and Tay Ninh in III 
Corps.  A spray map included in the record suggests that the 
veteran served in at least one, and probably, more of the 
areas sprayed with Agent Orange.  

In support of her claim, the appellant submitted various 
articles that included reports of an Air Force study 
suggesting an etiologic relationship between exposure to 
Agent Orange on the one hand and the development of diabetes 
on the other.  The Air Force study reportedly showed a 47 
percent increase in diabetes among United States veterans 
"with high levels of exposure" to Agent Orange.  The 
articles also included a press release indicating that the 
Australian government had authorized benefits for Australian 
veterans who were exposed to Agent Orange during service and 
later developed diabetes.  

The appellant testified in July 2000 that she first met the 
veteran in about 1970 and that he was in good health until 
1981.  She stated that his health began to decline between 
1981 and 1985, when he was first diagnosed with Type II 
diabetes.  The diabetes was initially treated with oral 
medication.  She said that he began taking insulin only in 
about 1995.  She reported that the first major manifestation 
of his diabetes involved his eyes and that he had to have 
surgery on both eyes as a consequence.  Later, she said, he 
started to lose a lot of weight and his kidneys started to 
fail.  She testified that he began dialysis in about January 
1996 but was not diagnosed with pancreatic cancer until July 
1997.  She further testified that the physicians thought that 
his diabetes contributed to the pancreatic cancer because of 
the veteran's multiple organ failure, including his kidney 
failure.  The appellant stated that the veteran did not have 
a family history of diabetes.  The appellant's representative 
asserted that the veteran had end-stage renal disease due to 
his diabetes mellitus.  He averred that the veteran had 
"complete body shutdown as a result of the severity of the 
diabetes."  

The veteran's daughter testified that she remembered the 
veteran's eyesight declining about six to seven years 
previously and that that was the first indication she had 
that something was wrong with him.  

In Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000), the 
Court held that a claimant with a competent medical diagnosis 
of a current disorder may invoke an accepted medical treatise 
in order to establish the required nexus; in an appropriate 
case, the Court said, it should not be necessary to obtain 
the services of medical personnel to show how the treatise 
applies to his or her case.  Thus, the Court continued, the 
Veterans at Risk report should be evaluated to see if it 
supported a nexus between the veteran's exposure to mustard 
gas and his heart disease "sufficient to meet the low 
threshold of the well[-]grounded claim requirement."  Id.  

The Board is of the opinion that the information submitted by 
the appellant regarding the Air Force study and the 
Australian government's decision sufficiently approximates 
"accepted medical treatise" evidence to well ground this 
claim, especially in view of the holding in Hensley that the 
threshold requirement for a well-grounded claim is "uniquely 
low" and that the emphasis in the "vast majority of cases" 
will be on the merits of the claim.  212 F.3d at 1262.  

In so finding, the Board has considered the finding of the 
Special Master administering the Agent Orange Veteran Payment 
Program that the veteran was not exposed to Agent Orange in 
Vietnam.  The Court of Appeals for Veterans Claims has held 
that enrollment in the Agent Orange Veteran Payment Program 
is not prima facie evidence that the veteran has an Agent-
Orange-related ailment and that receipt of benefits under the 
Program is premised simply on service, exposure to Agent 
Orange, and total disability.  Brock v. Brown, 10 Vet. App. 
155, 161-62 (1997).  

The Agent Orange Veteran Payment Program was established by 
court settlement of a class-action, product-liability suit 
brought by Vietnam veterans against manufacturers of Agent 
Orange.  Id.  (In re "Agent Orange" Product Liability 
Litigation, 689 F. Supp. 1250, 1257-58 (E.D.N.Y. 1988)).  The 
Board is reluctant to conclude that the veteran was not 
exposed to Agent Orange based on findings derived from 
private litigation when the United States Government has 
created independent mechanisms for the development and 
adjudication of such claims involving veterans who served in 
Vietnam during the Vietnam era.  This veteran served in 
combat.  The latter procedures must be followed.  



ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded.  


REMAND

Although the Board has found that the claim for service 
connection for cause of the veteran's death is well grounded, 
it does not follow that a well-grounded claim, when 
considered on the merits, must be granted.  See Epps v. 
Gober, 126 F.3d at 1469 (a well-grounded claim under 
38 U.S.C.A. § 5107(a) is not necessarily a claim that will 
ultimately be deemed allowable under § 5107(b)).  However, a 
well-grounded claim for service connection for a current 
disability invokes VA's duty to assist as to all possible 
inservice causes of the current disability, including those 
unknown to the claimant.  See Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  

This claim turns in significant measure on whether the 
veteran was actually exposed to Agent Orange while serving in 
Vietnam.  However, it does not appear that his service 
personnel records have been obtained, nor does it appear that 
any effort has been undertaken through the service department 
to determine whether he was exposed.  If exposure is 
demonstrated, then development may be necessary to determine 
whether the cause of death is etiologically related to that 
exposure.  

In view of the foregoing, the Board concludes that further 
development, as specified below, is necessary.  Accordingly, 
the case is REMANDED to the RO for the following actions:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should obtain and associate 
with the claims file the veteran's 
service personnel records.  

3.  The RO should then provide pertinent 
service information regarding the 
veteran's service in Vietnam during the 
Vietnam era, including his unit 
assignments in Vietnam, and the Exposure 
Information Form that the veteran filed 
with the United States District Court for 
the Eastern District of New York pursuant 
to the Agent Orange Veteran Payment 
Program, to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should be requested 
to verify whether the veteran was exposed 
to Agent Orange during service.  

4.  If, but only if, service exposure to 
Agent Orange is verified, the claims file 
should be referred to a physician with 
appropriate expertise for review.  The 
examiner is requested to determine 
whether it is at least as likely as not 
(50 percent probability) that the veteran 
developed diabetes mellitus, pancreatic 
cancer, or any other disease process that 
the medical evidence shows contributed 
substantially or materially to his death 
due to exposure to Agent Orange in 
Vietnam.  A complete rationale should be 
provided for any opinions or conclusions 
expressed.  

5.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case should be issued to 
the appellant and her representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

